Citation Nr: 0001595	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  94-09 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, wife and son


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
October 1985.

The Board of Veterans' Appeals (Board) notes that the instant 
appeal arose from a September 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Columbia, South Carolina, which denied claims for service 
connection for a right ankle disability and increased ratings 
for a left ankle disorder, a multiple hammertoe disorder of 
the left foot, and a multiple hammertoe disorder of the right 
foot.  In October 1996, the Board affirmed the denial of the 
claims and the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court). 

In a memorandum decision dated March 5, 1999, the Court 
vacated the October 1996 decision of the Board in part, 
affirming the Board's decision on the issues of entitlement 
to increased ratings for a left ankle disorder, a multiple 
hammertoe disorder of the left foot, and a multiple hammertoe 
disorder of the right foot and vacating the Board's decision 
on the issue of entitlement to service connection for a right 
ankle disability.  The Court remanded the case to the Board 
for compliance with the directives that were specified by the 
Court.


FINDING OF FACT

The claim for service connection for a right ankle disability 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for a right ankle disability 
is well grounded. 
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Although various documents in the claims folder indicate that 
the RO has reviewed the veteran's service medical records in 
the past, these records are not associated with the claims 
folder at the present time.

A June 1987 VA examination report was silent for right ankle 
complaints or evaluation. 

VA outpatient treatment records dating between 1987 and 1989 
were silent for right ankle findings.  

A report of a September 1990 VA orthopedic examination was 
silent for any specific right ankle complaints or findings.

The most recent VA examination in July 1993 noted that the 
veteran complained of subjective instability and ankle pain.  
He was taking Motrin for pain.  Examination of the ankles 
revealed no swelling or deformity with range of motion from 
10 degrees dorsiflexion to 45 degrees plantar flexion.  Mild 
inversion instability was also noted.  Radiology reports 
indicated no degenerative disease of the ankles.  The 
impression was "Mild inversion instability, bilateral ankles, 
secondary to injuries sustained on active duty." 

The veteran also presented evidence during a September 1996 
personal hearing before a member of the Board in Washington, 
D.C.  A copy of the hearing transcript is on file.  His 
representative noted that there appeared to be outstanding 
service medical records and requested that a search be 
undertaken to associate the missing service medical records 
with the veteran's claims file.  It was also pointed out that 
there were outstanding VA outpatient treatment records at VA 
Medical Center in Columbia, South Carolina dating from 
approximately June 1993 that might be helpful to the 
veteran's claim.  The veteran noted that his only source of 
medical treatment to date had been through the VA.  He noted 
injuring his right ankle in approximately early 1980 while he 
was stationed in Germany.  He noted a large, heavy cast iron 
grill bounced of a truck and struck his right ankle.  He was 
given a medical profile for four or five months.  He noted 
having chronic right ankle problems from that time on and 
seeking treatment at different hospitals in service.  He also 
raised the issue of entitlement to service connection for a 
right ankle disability secondary to service-connected left 
ankle disorder, multiple hammertoe disorder of the left foot, 
and a multiple hammertoe disorder of the right foot.  He 
noted that a treating podiatrist at VAMC Columbia suggested 
that his service-connected lower extremity disabilities 
either caused or aggravated his right ankle disability.  The 
RO was requested to consider the veteran's claim of 
entitlement to secondary service connection for right ankle 
disability in light of the Court's holding in Allen v. Brown, 
7 Vet.App. 439, 448 (1995) where it was held that "when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, [compensation is warranted] for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to aggravation. 

Criteria

The governing legal criteria in this case include 38 U.S.C.A. 
§ 1131 (West 1991) which provides that service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  The provisions 
of 38 C.F.R. § 3.303(d) (1999) provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).

Analysis

The Board notes that the veteran offered testimony under oath 
of an in-service accident that damaged his right ankle and 
medical evidence of a current right ankle disorder.  
Corroboration of lay evidence is not required as long as the 
lay person is competent to testify about the events in 
question.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994).  
Here, the veteran is competent to testify as to the factual 
events that occurred during service.  See Layno, supra.

As to the requisite medical nexus evidence, the Board notes 
that in July 1993 a VA physician concluded that the veteran 
had "[m]ild inversion instability, bilateral ankles, 
secondary to injuries sustained on active duty."  
The Board thus holds that the veteran has submitted a well-
grounded claim. 

In view of the fact that there is indication that there are 
additional pertinent outstanding records which RO has not 
attempted to obtain, further assistance to the veteran is 
required to comply with the duty to assist him as mandated by 
38 U.S.C.A. § 5107(a) and will be addressed in the Remand 
section of the decision.


ORDER

The veteran having submitted a well-grounded claim of 
entitlement to service connection for a right ankle 
disability, the appeal to this extent is granted. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes, as stated by the Court in its March 1999 
decision, that the record refers to outstanding service 
medical records as well as pertinent VA treatment records.  
The Section 5107(a) duty to assist includes assisting a 
claimant to obtain government or private records pertinent to 
his claim.  See Masors v. Derwinski, 2 Vet.App. 181, 186-
87(1992); Littke v. Derwinski, 1 Vet.App. 90. 91-92 (1990).  
When service medical records (SMRs) are unavailable as here, 
the duty to assist is particularly great.  See Moore (Howard) 
v. Derwinski, 1 Vet.App. 401, 406 (19991).  

In the September 1996 hearing the veteran's representative 
raised the issue of secondary service connection for the 
right ankle disability, referring also to Allen v. Brown, 7 
Vet. App. 439 (1995) (Hearing transcript, pages 22, 24).  The 
Board therefore also concludes that the RO should formally 
adjudicate the claim for secondary service connection for a 
right ankle disability as it is now inextricably intertwined 
with the claim for service connection for a right ankle 
disability.  See Harris v. Derwinski, 1 Vet.App. 180 (1991).

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.103(a) (1999), the Board is deferring 
adjudication of the issue of entitlement to service 
connection for a right ankle disability pending a remand of 
the case to the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should undertake a special 
search for all missing service medical 
records through all appropriate sources.  
The RO is to document all sources from 
which any missing service medical records 
were requested.  Any obtained data should 
be associated with the veteran's claims 
file. 

3.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his right ankle 
disability from separation from active 
duty in October 1985 to the present.  
After securing any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports from June 1993 to the present 
(See hearing transcript, page 2).  Any 
obtained records should be associated 
with the veteran's claims file.  

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full and in complete compliance with 
the directives of this remand and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App 268 (1998)

5.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should adjudicate 
the issue of secondary service connection 
in light of the holding in Allen and 
readjudicate the issue of entitlement to 
direct service connection for a right 
ankle disability. 

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals







